Citation Nr: 1143819	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-43 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for right shoulder rotator cuff tear, from August 6, 2007 to November 5, 2009.

2. Entitlement to an effective date prior to November 6, 2009 for the grant of service connection for right ankle tendonitis/arthralgia, status post ankle sprain.

3. Entitlement to an effective date prior to November 6, 2009 for the grant of service connection for status post left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right shoulder rotator cuff tear. The Veteran filed a timely Notice of Disagreement (NOD) with the initial assigned disability evaluation that was noncompensable (at 0 percent). See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Thereafter, the RO December 2009 rating decision undertook action to increase to 10 percent the evaluation for a right shoulder disorder, as of November 6, 2009. At his May 2011 Board hearing, the Veteran and his representative clarified that all he sought was an increased initial evaluation for the specific time period from August 6, 2007 to November 5, 2009. The Board will consider the revised issue accordingly. 

The December 2009 RO decision also took significant action with regard to other claims then appeal, granting service connection for right and left ankle disorders, from November 6, 2009. Consequently, the issues of service connection are no longer on appeal. However, the Veteran has expressed disagreement with the assigned effective date of service connection for the ankle disorders. Under VA law, the next appropriate measure is for RO issuance of a Statement of the Case (SOC) on these claims for earlier effective date. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 


As previously mentioned, a Travel Board hearing was held in May 2011 before the undersigned Veterans Law Judge, a transcript of which is of record. During the hearing, the Veteran withdrew his appeal for an increased rating for a sebaceous cyst.   

The claims for an earlier effective date are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the time period from the August 6, 2007 effective date of service connection   up until November 5, 2009, the Veteran's right shoulder rotator cuff tear was manifested by positive signs of shoulder impingement and identifiable functional loss, along with a noncompensable degree of limitation of motion. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish an initial 10 percent evaluation for right shoulder rotator cuff tear, from August 6, 2007 to November 5, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)           (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

As indicated below, the Board is granting the benefit of a 10 percent initial evaluation for a right shoulder disorder from August 6, 2007 to November 5, 2009. Consistent with what the Veteran and his representative have indicated during        the Board hearing, this award constitutes a full grant of the benefit that is sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.         § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.
Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The RO in its June 2008 rating decision to award service connection, as well as since then, has evaluated the Veteran's right shoulder rotator cuff tear under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis.     The VA rating schedule further provides that traumatic arthritis is to be evaluated pursuant to the criteria set forth under Diagnostic Code 5003, for degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Also potentially applicable is Diagnostic Code 5201, which pertains to limitation of motion involving the shoulder region. Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity. Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

As indicated previously, the Veteran's right shoulder disorder was awarded a        10 percent disability evaluation prospectively from November 6, 2009 onwards,  and he does not contest this decision by seeking a higher award than 10 percent.           The current inquiry instead is whether the minimum assignable 10 percent is available for the initial timeframe from the August 6, 2007 effective date of     service connection through November 5, 2009.

The record reflects that the Veteran underwent a March 2008 VA Compensation and Pension examination for general evaluation, during which he reported an           in-service right rotator cuff injury. He denied any pain at that time, but had intermittent throbbing pain at level 5 out of 10 with heavy lifting activity or pull-up exercises. The pain occurred one to two times per week when he lifted weights.  The shoulder did not lock, but gave out on him approximately once per week.  Upon physical exam, on repetitive range of motion testing there was forward flexion to 180 degrees, extension to 50 degrees, abduction to 180 degrees, adduction to 50 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. Additional limitation due to repetitive use or flare-ups could not be determined without resorting to mere speculation. There was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability. The diagnosis was in relevant part, right shoulder rotator cuff tear, resolved with limited functional limitation, not causing significant disability. 

A July 2009 VA examination of the joints was then completed which indicated the Veteran's report of pain on the top of his right shoulder, which manifested when trying to lift heavy weight, such as more than 45 pounds over his head. He was able to do vertical bench presses, but after two times he usually had some weakness and discomfort in the right shoulder. There was no reported limited range of motion, and no locking, giving way, instability, stiffness, swelling or deformity. He reported having an occasional "clicking" in his shoulder. There were no flare-ups. Treatment in the past involved taking over-the-counter pain reliever for about two weeks.  He had not used medication, physical therapy, or injections since being discharged from military service. Objectively, range of motion in the bilateral shoulders consisted of forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. He complained of some discomfort with full forward flexion, abduction and external rotation in the right shoulder. There was tenderness on palpation on the top of the shoulder and over the acromioclavicular joint. There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability, except as noted. There       was no loss of function with use, except as noted. Loss of function due to flare-ups could not be determined without resorting to mere speculation. An x-ray of the right shoulder was negative. The diagnostic impression given was of subjective right shoulder arthralgia of unknown etiology and normal objective findings. In the view of the examiner, there were no objective findings and diagnostic studies to support a diagnosis of right shoulder rotator cuff tear.

In August 2009, the Veteran underwent evaluation by Dr. S.L.S., a private orthopedist, in part for reported right shoulder pain and dysfunction. The Veteran described having decreased motion and weakness. He referred to trouble at times with overhead and behind the back motion, and trying to lift weights. On a physical exam, the right shoulder showed passive forward elevation to about 170 degrees, external rotation to 70 degrees and internal rotation to the L4 level. Rotator cuff strength was about 4+/5 at 90 degrees and 5-/5 at neutral. Positive impingement was noted with O'Brien's test causing pain. There was mild crepitation of the shoulder joint with internal rotation and external rotation at 90 degrees. The hand, wrist and elbow were moving well. X-rays of the right shoulder showed the glenohumeral joint to be intact. The assessment was of right shoulder impingement syndrome with possible rotator cuff tear. 

Having reviewed the foregoing evidence, the Board will award an initial 10 percent evaluation for the time period from August 6, 2007 through November 5, 2009.  The essential medical documentation and findings which support this determination consists of the August 2009 private evaluation by Dr. S.L.S., describing various inherent functional limitations of the right shoulder, particularly on any extended use for routine exercise purposes. Included in the depiction of right shoulder dysfunction is some limitation of motion, positive impingement, and loss of strength. In particular, the degree of limitation of motion observed, while noncompensable, is nonetheless sufficient to substantiate rating the Veteran's condition under provisions of Diagnostic Code 5003, which specifically contemplates limited motion below the level deemed compensable by the rating schedule. Moreover, the fact that the Veteran has identifiable pathology of the right shoulder region, of the surrounding right shoulder soft tissue and musculature if not directly associated with an orthopedic joint structure, further warrants inclusion of his symptomatology under the provisions of Diagnostic Code 5003. Whereas also the initial VA Compensation and Pension examinations did not find any objective pathology of the right shoulder in their inquiries, the corresponding exam reports nonetheless reflect a continuing reported history on the part of the Veteran of signs and symptoms of right shoulder disability. Taking his statements to be credible descriptions of observable injury, the Board considers his right shoulder condition to have existed in compensable form looking back to the August 6, 2007 effective date of service connection, particularly when any reasonable doubt in this regard is resolved in his favor. See 38 C.F.R. § 4.3. 

Accordingly, an initial 10 percent evaluation is warranted for right shoulder rotator cuff tear injury from August 6, 2007 to November 5, 2009. 


ORDER

An initial 10 percent evaluation for right shoulder rotator cuff tear from August 6, 2007 to November 5, 2009 is granted, subject to the law and regulations governing the award of VA compensation benefits.


REMAND

In January 2010, the Veteran filed a timely Notice of Disagreement with the December 2009 RO decision which assigned November 6, 2009 as the effective date of service connection for right ankle tendonitis/arthralgia, status post ankle sprain, and for status post left ankle sprain. As the next stage in the appellate process, the RO is required to issue to him a Statement of the Case on the disputed issues. Hence, a remand is required for this purpose. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case addressing the issues of an earlier effective date for grant of service connection for right ankle tendonitis/arthralgia, status post ankle sprain, and an earlier effective date for grant of service connection for status post left ankle sprain. Only if the Veteran submits a timely Substantive Appeal addressing these claims should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


